Citation Nr: 0101420	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1998 until 
December 1998.
 
This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September, 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which determined that the veteran's 
asthma preexisted, and was not aggravated by, his military 
service.


FINDINGS OF FACT

1.  The veteran's asthma clearly and unmistakably existed 
prior to his military service.
  
2.  The veteran's asthma did not increase in severity or 
chronically worsen during his military service.


CONCLUSION OF LAW

The preexisting asthma was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist laid out by The Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 114 Stat. 
2096 (2000)(to be codified as amended at 38 U.S.C.A. §§ 5103-
5103A).  The veteran's service medical records were obtained.  
The veteran was offered a VA medical examination and did not 
appear for the appointment.  Regardless, the Board finds a VA 
medical examination is not determinative in this case since 
the service medical records documented the status of the 
veteran's asthma shortly after entering, and just prior to 
leaving, military service.  As such, a VA examination would 
not aid in showing an increase in severity during service.  
Accordingly, the Board finds that a VA examination is not 
necessary in this case.
 
Evidence

The veteran's service medical records include a record of a 
medical examination conducted in June 1998, as part of his 
entry into the service.  That record shows no pertinent 
defects or abnormalities.  In the Report of Medical History 
portion of the entry examination the veteran denied ever 
having asthma.  A service medical record dated in November 
1998 of a medical examination performed at the request of the 
veteran's superiors, shows the veteran reported a history of 
asthma since age 7 or 8 years old, which was not identified 
upon entering service.  Pulmonary function testing showed 
results compatible with asthma.  Service medical records 
showed the veteran's asthma existed prior to service and that 
he did not meet enlistment or induction standards.

Law and Regulations

Service connection may be granted for a disorder incurred or 
aggravated by active duty service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  In 
determining whether a claimed disorder is connected to the 
veteran's military service, the law provides a presumption 
that a veteran was in sound condition except for defects 
noted-recorded in examination reports-when examined and 
accepted for service or where clear and unmistakable evidence 
shows that the disability existed prior to service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Where an injury or disease is found to have existed prior to 
service, it may still be service connected if it was 
aggravated by the veteran's military service.  A preexisting 
injury or disease is considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability did not increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and after service.  See 38 C.F.R. §3.306(b).  
In deciding a claim of aggravation, the Board must first 
determine whether there has been any measured worsening of 
the disability during service, and then whether this 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); Hensely v. Brown, 5 
Vet. App.  155, 163 (1993).  

Analysis

For the presumption of soundness to be triggered, in this 
case, an asthma condition must have been noted in the 
veteran's medical reports when he entered the service.    The 
medical reports are devoid of such a notation.  As such, the 
Board finds that the veteran's asthma was not noted at entry 
into the Air Force.  Accordingly, the presumption of 
soundness attaches.

However, the Board finds that in this case the presumption is 
rebutted by clear and unmistakable evidence that the asthma 
existed prior to service.  The service medical records 
reflect that the veteran reported a long history of asthma 
and establishes that some ten days after entering the service 
he was diagnosed with asthma which service physicians 
concluded existed prior to service.  In addition, in 
statements made in connection with his appeal, the veteran 
concedes that his asthma existed prior to service and that he 
was advised by his recruiter to conceal that medical history. 

The presumption of soundness having been rebutted, the next 
question is whether there was any measured worsening of the 
veteran's asthma during his military service.  On appeal to 
the Board, the veteran contends that the every day physical 
exercise during basic training aggravated his asthma.  The 
Board finds this statement to be contrary to the weight of 
the evidence.  There is no medical evidence in the case file 
recording a worsening of the veteran's asthma or symptoms 
while in service.  In this regard, the service medical 
records do not show that the veteran had an asthma attack or 
any other asthma related symptoms during service.  Service 
physicians simply evaluated the veteran, concluded that he 
did indeed have asthma that existed prior to service 
consistent with the veteran's statements, and further 
concluded that the disorder was service disqualifying.  

Based on this evidence the Board finds that the veteran's 
asthma condition did not worsen during his service, that 
there was no increase in his disability, and that the 
presumption of in-service aggravation, therefore, does not 
attach.  Simply put, the veteran's asthma was quiescent upon 
entering service and remained so during service.  
Accordingly, the Board concludes that the veteran's asthma 
was not aggravated by his military service. 


ORDER

Service connection for asthma is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

